Citation Nr: 0718855	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-10 469	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 26, 2000 
for entitlement to compensation under 38 U.S.C. § 1151 for 
right scapular area musculoskeletal pain.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


[The issue of the veteran's entitlement to reimbursement for 
the cost of certain unauthorized medical expenses is being 
addressed in a separate decision.]


INTRODUCTION

The veteran served on active duty from May 1948 until 
September 1948 in the United States Army and from September 
1949 until June 1963 in the United States Air Force.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which assigned an effective date 
of May 26, 2000 for entitlement to compensation under 
38 U.S.C.A. § 1151 for right scapular area musculoskeletal 
pain, claimed as a residual of VA medical treatment in March 
1998.  

A request by the veteran for a personal hearing was withdrawn 
in writing in April 2007.  

Other issues

The veteran has also perfected an appeal as to a claim of 
entitlement to payment or reimbursement of $92.42 for the 
cost of unauthorized medical service provided to the veteran 
by the Red Cross Society Outpost Hospital in Bamfield, Canada 
on March 18, 1998.  Jurisdiction over that issue remains with 
the Department of Veterans Affairs (VA) Regional Office in 
White River Junction, Vermont.  A decision on that issue will 
be issued separately.  

The Board notes that there are no other pending appeals.  


FINDINGS OF FACT

1. On March 4, 1998, the veteran underwent surgery at the San 
Francisco, California VA Medical Center (VAMC).  

2.  On July 24, 1998, VA received a claim of entitlement to 
compensation under 38 U.S.C. § 1151 for the residuals of that 
surgery.  


CONCLUSION OF LAW

An effective date of March 4, 1998 is warranted for 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a March 4, 1998 surgery, denominated as right 
scapular area musculoskeletal pain.  38 U.S.C.A. § 5110 (West 
2002);
38 C.F.R. §§ 3.157, 3.400(i)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned May 26, 2000 for 
entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability resulting from VA medical treatment 
rendered on March 4, 1998.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA requires VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also obligates VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

In this case, no VCAA notice is necessary because the outcome 
of this earlier effective date claim depends exclusively on 
documents that are already contained in the veteran's claims 
folder.  No additional development could alter the 
evidentiary posture of this case.  In the absence of 
potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].  See also 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Pertinent Law and Regulations
Effective dates

With section 1151 claims, such as this one, the effective 
date of an award will be 
(1) the date such injury was suffered if the claim for 
compensation is received within one year of that date, or (2) 
date of receipt of claim. See 38 U.S.C.A. § 5110(c); 38 
C.F.R. § 3.400(i)(1).
Claims

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Factual Background

On March 4, 1998, the veteran underwent surgery on his right 
shoulder at the San Francisco VAMC.  Incident to that 
surgery, the veteran received stitches.  

On March 18, 1998, the stitches from that surgery became 
infected.  At that time, the veteran was located outside the 
U.S.  He proceeded to the nearest available medical facility, 
the Outpost Hospital in Bamfield Canada, where the stitches 
were removed. On March 27, 1998, VA received the veteran's 
claim of entitlement to reimbursement for the services 
provided to him at the hospital in Bamfield.  At that time, 
the veteran advised that the treatment was rendered due to 
signs of infection from surgery performed by VA.  

On July 15, 1998, the RO in White River Junction, Vermont, 
denied the veteran's reimbursement claim.  [The resolution of 
that claim is the subject of a separate Board decision.]   On 
July 24, 1998, the RO received the veteran's notice of 
disagreement (NOD) as to that decision.  In the NOD, the 
veteran referred to the March 4, 1998 surgery as "botched".

A hearing was held in October 1999 regarding the veteran's 
medical claim reimbursement issue.   However, the transcript 
of that hearing was lost.  A new hearing was scheduled and 
held on June 26, 2000.  At that time, an informal claim of 
entitlement to compensation under 38 U.S.C. § 1151 for the 
consequences of the March 4, 1998 surgery was noted on the 
record.  See the transcript of the hearing,
 page 3.  

On September 6, 2000, the veteran filed a formal claim of 
entitlement to compensation under 38 U.S.C. § 1151 for the 
residuals of the March 4, 1998 surgery with the RO in 
Oakland.  In October 2000, the Board remanded the 
unauthorized medical expense claim to the agency of original 
jurisdiction for additional development, to include the 
initial adjudication of the veteran's claim under 38 U.S.C. 
§ 1151.

In a November 2004 rating decision, the RO granted the 
veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for residuals of the March 4, 1998 surgery.  
The effective date was set at May 26, 2000.  The rating 
decision indicated that this was the date of the veteran's 
claim. [The record does not in fact show any claim initiated 
on May 26, 2000.]  The veteran duly perfected an appeal as to 
the assigned effective date.  

Analysis

The veteran seeks an effective date earlier than the 
currently assigned May 26, 2000 for benefits under 38 U.S.C. 
§ 1151.  [The reasons for the RO's assignment of such date 
are obscure.  It may be that the RO meant June 26, 2000, the 
date of the veteran's second hearing before the Board where 
the informal claim was discussed.]  

At the veteran's June 26, 2000 hearing, the undersigned 
Veterans Law Judge noted that the veteran had made a series 
of allegations concerning the medical care which he received 
at the San Francisco VAMC which indicated the veteran's 
belief that he had suffered additional disability as a result 
of negligence during medical care provided to him by VA on 
March 4, 1998.  The Board therefore found that an informal 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
had been filed.  In a November 2004 RO rating decision, the 
veteran's § 1151 claim was granted and a May 26, 2000 
effective date was established.  

The pertinent question in this case, therefore, is whether 
there was a formal or informal claim made prior to May 26, 
2000, such that would warrant assigning an earlier effective 
date.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992)
[VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits]. 

In general, VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  With that in mind, the Board has 
carefully reviewed the veteran's correspondence to VA 
regarding the March 4, 1998 surgery received prior to May 26, 
2000.   

There is a material change in the veteran's communications to 
VA contained in the letter received by VA on July 24, 1998.  
Specifically, at that time,  the veteran asserted that there 
was a problem with the VA medical care rendered on March 4, 
1998, referring to the care rendered as "botched" and 
arguing that this surgery created additional disability, 
including the need for the veteran to have his stitches 
removed in Canada due to signs of infection.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  Beginning with his July 24, 
1998 communication, the veteran advised VA that he believed 
that he had incurred additional disability due to "botched" 
VA medical care and that he was seeking compensation for that 
additional disability.  This amounts to a claim for benefits 
under 38 U.S.C. § 1151 based upon the March 4, 1998 VA 
medical treatment.  Accordingly, the Board finds that the 
July 24, 1998 letter, which served as a NOD concerning the 
veteran's medical expense reimbursement claim, was also a 
claim of entitlement to compensation under 38 U.S.C. § 1151.  

The July 24, 1998 claim was filed with the White River 
Junction RO and not the Oakland RO.   However, the 
regulations concerning claims merely require that a claim be 
received by VA, not by any specific agency or original 
jurisdiction within VA.  Moreover, the Board can readily see 
why the veteran believed at the time that his case was being 
handled in its entirety by the White River Junction RO.  

Having determined that the July 24, 1998 is the date of 
claim, the Board notes that the claim was received within one 
year from the date of the injury, that is to say the March 4, 
1998 surgery.  As noted above, with section 1151 claims, such 
as this one, the effective date of an award will be the date 
such injury was suffered if the claim for compensation is 
received within one year of that date.  See 38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i)(1).

Accordingly, the effective date for entitlement to 
compensation under 38 U.S.C.A. § 1151 will be March 4, 1998, 
the date of the surgery.  


ORDER

Entitlement to an effective date of March 4, 1998 is granted 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
right scapular area musculoskeletal pain.  The benefit sought 
on appeal is accordingly allowed.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


